                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



VINCENT EUGENE MCCRAY, SR.,

      Plaintiff,

v.                                          CASE NO. 3:19cv3785-MCR-EMT

SANTA ROSA COUNTY JAIL, et al.,

     Defendants.
_________________________________/

                                   ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on January

13, 2020. ECF No. 6. Plaintiff has been furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
                                                                         Page 2 of 2

       Accordingly, it is ORDERED:

       1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No.

6, is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       DONE AND ORDERED this 12th day of February 2020.


                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3785-MCR-EMT
